Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 1 of 10 PageID #: 1

                                                                                          Attachment A




                     IN THE UNITED STATES DISTRICT COURT                                             flLED
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                          MAR 25 2021
                                                                                            U.S. DISTRICT COUR
                                                                                              ELKINS WV 26241

       ~i2a/~ ~ /17~i7j~ 3~
 Yourfull name                                               FEDERAL CIVIL RIGHTS
                                                                 COMPLAINT
                                                               (BIVENS ACTION)

 V.                                                   Civil Action No.:
                                                      (To be assigned by the Clerk of Court)
       F (~ r


 Enter above the full name of defendant(s) in this action



 I.      JURISDICTION

 This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
 Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
 this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

 II.    PARTIES

In Item A below, place yourfull name, inmate number~ place of detention, and complete mailing
address in the space provided.

                                                  V n~/4;~
        A.       Name of Plaintiff:              i~ i~~t~~’J’0   Inmate No.:       ~2~25           -~


                 Address:   12,. f9~              i~&2       &/M~4’1iL     /,W
In Item B below, place thefull name of each defendant; his or her official position, place of
employment; and address in the space provided.



United States District Court                     7                  Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 2 of 10 PageID #: 2

                                                                                           Attachment A


          B.      Name of Defendant:      %~L~ ~j’/~y~
                  Position: ________________________________
                  Place of Employment:        ,JJ ~
                                                                                  14 1       ~
                  Address:    /2, 4)~, ~                                          U//I     ci(g~*~



                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  ~‘~es

                  If your answer is “YES,” briefly explain: 2E           ~                   ~


                  ~té~2~i/~L
                       ~tIL ~
                             in~i
                                             T c~’~
                                                      /0
                                                           ,~
                                                           ~4~Yu
                                                                ~&~&/ ~
                                                                   (/7   ~~c)k &
                                                                                    /i~   c~~/~’   4~)

                  &~te/~L~ ~      ~71
                                             í~
                                              ~            n~ Oz~C
                                                           ci            9i~t ~
                                                                         ~

         B.l      Name of Defendant:
                  Position:
                  Place of Employment:
                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: __________________________




         B.2      Name of Defendant:
                  Position:    ___________


                  Place of Employment:
                  Address:

                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No




United States District Court                      8                  Northern District of West Virginia-20]3
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 3 of 10 PageID #: 3


                                                                                       Attachment A



          B.5     Name of Defendant:     ________________________________________


                  Position: ______________________________________________________
                  Place of Employment:     ___________________________________________


                  Address: ________________________________________________________


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: __________________________




 III.    PLACE OF PRESENT CONFINEMENT

 Name of Prison! Institution:                    ~3
         A.       Is this wh~e the events concerning your complaint took place?
                          i7Yes      D No


                  If you answered “NO,” where did the events occur?


         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       I7l~es       D No


         C.       Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner Ø~vance procedure?
                        r~”Yes         i: No

         D.       If your answer is “NO,” explain why not: _________________________




         E.       If your answer is “YES,” identify the administrative grievance procedure
                  number(s) in which the claims raised in this complaint were addressed

United States District Court                   10                 Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 4 of 10 PageID #: 4


                                                                                                Attachment A

                   and state the result at level one, level two, and level three.               ATTACH



                   GRIEVANCES              AND    RESPONSES:




                   LEVEL 1         ________________________________________




                  LEVEL 2             ~d           o            t &~~ce,
                  LEVEL 3          ________________________________________




 IV.     PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.       Have you filed other lawsuits in state or federal court de~jing with the same
                  facts involved in this action?           D Yes        ~~No

         B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                  is more than one lawsuit, describe additional lawsuits using the same format
                  on a separate piece of paper which you should attach and label: “IV
                  PREVIOUS LAWSUITS”

                  1.       Parties to this previous lawsuit:

                           Plaintiff(s):__________________________________________________
                           Defendant(s):_______________________________________________
                  2.       Court:     _______________________________________________


                               (Iffederal court, name the district; ~fstate court, name the county)

                  3.       Case Number:_________________________________________

                  4.       Basic Claim Made/Issues Raised: _____________________________




                  5.       Name of Judge(s) to whom case was assigned:


                  6.       Disposition:      ______________________________________________


                           (For example, was the case dismissed? Appealed? Pending?)

                  7.       Approximate date of filing lawsuit:________________________

United States District Court                           11                    Northern District of West Virginia-20]3
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 5 of 10 PageID #: 5

                                                                                                    Attachment A


                   8.          Approximate date of disposition. Attach Copies:_______________

         C.       Did you seek informal or formal relief from the appropriate administrative
                  officials regarding the acts complained of in Part B?
                         D Yes


         D.       If your answer is “YES,” briefly describe how relief was sought and the
                  result. If your answer is “NO,” explain why administrative relief was not
                  sought.
                        i~J~1     cb ~Oj4~L2~      Øir~    ~Z    .   ~                     %~ ,(~          1’q~3~
                                 i~       (4/~±)    ~                ~.    A~v   ~
                                                     ~                                     ~ç4~~f 4~z(d
                  ~xf ‘~&iu~J                                             ~ ~âa~/         1~i7~i~ ~ I


         E.       Did you e).haust available administrative remedies?
                        VYes          D No


         F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                  exhaustion. If your answer is “NO,” briefly explain why administrative
                  remedies were not exhausted.
                        2: w~                       t~ ~              ~.     /M~.     4)%~ i~           ~~-‘

                       /~a~(        ~              ~i / ~ /~C                    -y#~<        ~W
                       ~ C~€~4&h~ ~Z’uw ~zh~ ~
                                                     ~     l~//tk  ~                 /4~z~y~ /ar~              -


                                      -                         6&%~        #4      ~/~4 ~ ,~ ~
         G.      If you are requesting to proceed in this action informa pauperis under 28
                 U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                 United States while you were incarcerated or detained in any facility that
                 was dismissed as frivolous, malicious, or for failure to state a claim upon
                 which relief may be granted. Describe each civil action or appeal. If there
                 is more than one civil action or appeal, describe the additional civil actions
                 or appeals using the same format on a separate sheet of paper which you
                 should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                 APPEALS”

                  1.       Parties to previous lawsuit:




United States District Court                          12                         Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 6 of 10 PageID #: 6

                                                                                                 Attachment A

                                  Plaintiff(s):    _______________________________




                               Defendant(s):          _____________________________




                      2.      Name and location of court and case number:




                      3.       Grounds for dismissal: D frivolous D malicious
                               D failure to state a claim upon which relief may be granted


                      4.      Approximate date of filing lawsuit:         cY24~t   ,,23~      2&/7 ,4’ ~
                      5.      Approximate date of disposition:                             ~2&/c~’ ~iJ    ?‘~~‘/W~ c~?i~’

 V.      STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint
Include also the names of other persons involved~ dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEA TL YPRINTED PA GESMA YBEA TTA CHED TO THIS COMPLAINT~ (LR PL
3.4.4)

CLAIM 1:              j I4MS           ~                                                    “-

           t~ 4~c,_~I                               7~ WIfl       ~{   ~s ~i/&            ~          4
           ~‘;q~~           ~7~7i~                J1~1i&~L   ~              ~      fl~
                 ,-        Lj    I
                                             I~/~4~     ~}~d      t~   4d   /7~c ~
         Di~          i MhYicV]
                         rv~
                                    ç~9Mfl                         ~
                                                        ci


         Supporting Facts:




United States District Court                                 13             Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 7 of 10 PageID #: 7


                                                                                              Attachment A

             V~         a~v          d41            /~s                         4~r~      ~


                                         4     Th~ ~i

                d~W                ~ei— Cii4t~ ~                                           rn~
                                             xi~1~ ~1 mi~~- ~

 CLAIM 2:          ~        ~                  /~         ~
                                   ~
             (~        ~*‘L)
                          ~
                                     ~
                                      4~J2t1         61Z~d
                                                          ‘~1 (J~*
                                                                  ti~
                                                                      i~) ~
                                                                          i~     ~               ~/i~
                                      t~     t/~ ~
         Supporting Facts: _____________________________________________




 CLAIM 3:                   ~        a~1~I                /4/   it ~&     (27~tA u1~viq
            /~4~/)~~
                  ,~                           ~



                         ~L           i,q~     ~4

            ~         ~                        ~          ~/~- ~46A ~ ~/
                                     ~
            4J          C      I    j~At~z~~    g2(       ii~ ~     t~rs~ ~6~—
         Supporting Facts:            ~2~sri ~                  ~         9~/);’L6~ ~
                       ~              (70    (~1A4 ~4~S                  t/~e    ~i
                                                                ~




CLAIM 4:                                                                 ~e~d ,~/t               ‘≥~‘
      ~                                                                   ~




         Supporting Facts:




United States District Court                              14               Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 8 of 10 PageID #: 8

                                                                                                             Attachment A




 CLAIM 5:           ________




            Supporting Facts:




 VI.        TNJURY

       Describe BRIEFLY and SPECIFICALLY how you have been injured and the
 exact nature of your damages.
                               ‘4tI~L i~?t~/~ /~7~-1~; r                                              -



       (~á~rt    th~~J~J           ~            ‘it’   ~   ~          ‘fri   f-~~ ~       ~4,c,, 4~~g(1
                                                                                           jo~ij

    i’~In/~      ~øi                    /~I~)     d1f~2~   dt~~d             ~i~s   (~t’ ~ 4,,~
       ~ i~d ~                                                               4~           ~7 ~
         ~t’~            ~O        (,~4i&          ~ ~w~&f M~ ~~Je~rkS”                       4’    ~?         ~

   ~ Ma~                                               ,~i&ai    ~                  W4~ ~ cá~.Jy ~
   a                                                                                                          .~.              ~



VII.       RELIEF                                                                                          ~
                                                                                                                /~a~t
                                                                                                          ~J4L≤,Lj
                                                                                                                               d   ‘~‘



           State BRIEFLY and EXACTLY what you want the Court to do for you. Make
           no legal arguments. Cite no cases or statutes.
           4         ~  £4ui!             ~    ~w      ~AMjJ a~’
                                                           -~                                      ~M
        ~ ~/A~                 -   ~f      e&%~M t~’~ h                                                   ,~         /~
       ~ ~                                   ~ ~
       (~ A/,i~               ~/~i~/ c1~~ ~ ~                                       ~/2 7t~ ~S. ~
       Al ~4               t;~ /~41~t (2~r /A~t                                      ~J a~i~i~ d
    ~d          ~    14)~i&- tL,.    11b~   ~                                                      ~
       5~i~k         ~        t~r~j’                   ~         ‘~    ~Z~ETh’i~r ~A                 4~d ~4~%t ~
          ~/lI~
                tt
                 ~
                                   ~4~
                                                   ~u’~≥~(  /~ ~
                                                       /~):1~~-~t/b’         ~ké’    ~             e~~K
United States District Court                                15                       Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 9 of 10 PageID #: 9

                                                                                    Attachment A

                       DECLARATION UNDER PENALTY OF PERJURY

        The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
 above action, that he/she has read the above complaint and that the information contained
 in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


 Executed at                       ~             on                  3~
                               (Location)               (Date)



                                                 Your Signa ~i.ire                      1/




United States District Court                16                   Northern District of West Virginia-2013
Case 3:21-cv-00045-GMG-RWT Document 1 Filed 03/25/21 Page 10 of 10 PageID #: 10




                                                                                     Attachment E
                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA




  Yourfull name
               12/~4~
                   f
                      c~
  V.                                                        Civil Action No.:

       ) ~ i


  Enter above the full name ofdefendant(s) in this action

                                       Certificate of Service

            _________________________(your name here), appearingpro Se, hereby certify

  that I have served the foregoing           /~/14~( &~z%?/k?~                                (title of

  document being sent) upon the defendant(s) by depositing true copies of the same in the

 United States mail, postage prepaid, upon the following counsel of record for the

  defendant(s) on ____________________ (insert date here):


          (List name and address of counsel for defendant(s))



                                                            (sign your name


 United States District Court                    25               Northern District of West Virginia-2013
